DETAILED ACTION
This final office action is in response to claims 1-12 filed on 05/04/2022 for examination. Claims 1-12 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Remarks/Amendment
The amendment filed May 4, 2022 has been entered. Claims 1-11 remain pending in the application. Claim 12 is new. The claims have been amended. Applicant’s arguments and amendments to the claims have overcome each and every drawings objection and claim objection previously set forth in the Non-Final Office Action mailed February 4, 2022. Newly added claim 12 has necessitated a new ground(s) of rejection in this Office Action. Further, applicant’s arguments regarding claim 1 have been fully considered but are not persuasive to differentiate over the prior art. Particularly:
Applicant opines the combination of Padmanabhan (US20200089663) and Fujimura et al. (US20180241551) do not disclose “determining, by the processing system, a cryptographic hash of the operation specific permission key using a hash function; transmitting, by the processing system, the cryptographic hash to a plurality of node computing device, wherein each node computing device stores at least a portion of the cryptographic ledger, and wherein the cryptographic ledger in part stores cryptographic hashes of operation specific permission keys that indicate permissions granted to respective users associated with the deal; receiving, by the processing system, zero or more verification votes of the cryptographic hash from zero or more respective node computing devices of the plurality of node computing devices”. See Remarks pg. 2-3. Examiner directs Applicants to Fujimura, teaching determining, by the processing system, a cryptographic hash of the operation specific permission key using a hash function ([0042] – a permission request unit transmits a permission request to the blockchain; [0043] – the permission request includes the public key identifying the user, as well as other permission request information; [0047-048] – a hash is taken of the public key, and the request is submitted to the blockchain); transmitting, by the processing system, the cryptographic hash to a plurality of node computing device ([0047-048] – a hash is taken of the public key, and a request comprising the hash is submitted to the blockchain and received by terminals on the blockchain), wherein each node computing device stores at least a portion of the cryptographic ledger ([0032] and [0061] – the blockchain terminals each store the blockchain), and wherein the cryptographic ledger in part stores cryptographic hashes of operation specific permission keys that indicate permissions granted to respective users associated with the deal ([0047-048] and [0008] – user permissions are based on the public key included in the blockchain request block. The blockchain receives and stores the blocks <i.e., permission keys stored on the ledger>; [0030] – permissions granted based on the keys include, e.g., permission to edit content); receiving, by the processing system, zero or more verification votes of the cryptographic hash from zero or more respective node computing devices of the plurality of node computing devices ([0050-051] and [0061] – when the request block is submitted to the blockchain, the permission verification unit verifies the electronic signature in the block. Verification results are transmitted through the blockchain <i.e., the block, and hashes therein, are approved or denied by the terminals>; [0047-048] – electronic signature in the block comprises an encrypted hash of the public key).
Further, Applicant directs Examiner to the Applicant’s specification at [0029], and opines the hashed key of Fujimura is not an operation-specific permission key as recited. Remarks, pg. 3-4. For reference, the specification at [0029] recites “In embodiments, the plurality of node computing devices form a federated network”, and is assumed to instead be referring to the specification at [0030]. Examiner first notes that Fujimura teaches the public key is a key being used in the permission request for a specific operation (to use a particular piece of content). See, e.g., [0042-046]. I.e., the key is an operation-specific permission key, and satisfies the claim language as written. Applicant further opines that the operation specific permission key in the specification is a service-specific permission key corresponding to a service that is generated by the processing system and assigned to the user to access the system, differentiating from the key of Fujimura. Remarks, pg. 3-4. However, Examiner notes that the key of Fujimura is generated by the processing system and assigned to a user for controlling user access permissions (Fujimura at [0008], [0025]), and corresponds to a specific service (accessing the protected piece of content, see Fujimura at [0042-0046]). Accordingly, the key is a service-specific permission key corresponding to a service that is generated by the processing system and assigned to the user to access the system. At [0047] of Fujimura, the key is hashed. With further regards to Applicant's aforementioned argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies upon in the argument (i.e., the operation specific permission key being a service-specific permission key corresponding to a service that is generated by the processing system and assigned to the user to access the system) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Next, Applicant opines Fujimura teaches a single verification unit verifying a digital signature determining, whereas the present application requires receiving zero or more verification votes of the cryptographic hash from zero or more respective node computing devices of the plurality of node computing devices. Remarks, pgs. 4-5. Examiner notes that the alleged single verification unit of Fujimura determining (i.e., voting) whether the digital signature is valid (and by extension, the hash, see Fujimura at [0047-048]) is still one node. See, e.g., Fujimura at [0050-51] and [0061]. Examiner notes a single node casting a vote falls within the claimed range of “zero or more” votes from “zero or more” nodes. Examiner also notes that the block containing the hash is approved by the other terminals of the system as part of the base process of adding blocks to the blockchain (i.e., multiple nodes confirm the block). Id. Finally, Examiner notes that the language of receiving “zero or more” votes from “zero or more” nodes, is satisfied by no votes received from no nodes (i.e., this claim language may be satisfied by nothing at all), so even if Applicant’s arguments were directed to requiring a plurality of responses the point is moot.
In view of the foregoing, and hereinbelow with regards to 35 U.S.C. 103, Applicant’s arguments regarding claims 1-12 have been fully considered but are not persuasive to differentiate over the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan (US20200089663, Hereinafter “Padmanabhan”) in view of Fujimura et al. (US20180241551, Hereinafter “Fujimura”).
Regarding claim 1, Padmanabhan teaches a method for managing a deal room using a cryptographic ledger that includes a plurality of blocks that store information relating to a deal being hosted in the deal room ([0029] and [0040] – objects stored in the blockchain <i.e., cryptographic ledger> may be, e.g., medical records that require permissions for users to collaboratively modify and/or approve on the blockchain; Note: Applicant Specification at [0049] defines deal room as a sandboxed collaborative workspace which can only be accessed by users to which permission is granted), the method comprising: 
receiving, by a processing system, a request to perform an operation with respect to the deal room from a remote computing device ([0046-047] and [0021] – a request is received from a tenant to modify an existing record of an object on the blockchain; see, e.g., [0050] – request may be to modify a document/report), wherein the request is indicative of a user that is requesting permission to perform the operation and an operation specific permission key corresponding to the user ([0018-019] – a tenant’s permission level is determined based on their provided keys; e.g., [0047] and [0039] – tenant submits a request to make a change to the blockchain, system determines whether the particular tenant is permitted to make that change based on their tenant-specific permission key(s) <i.e., tenant and key identified>); 
determining, by the processing system, whether to grant permission to the user to perform the operation based on the zero or more verification votes ([0046-048] – system determines whether to grant the tenant permission to make the requested change(s) based on the tenant’s provided permission level); 
in response to determining to grant permission to the user to perform the operation ([0046-047] – system determines whether to grant the tenant permission based on the tenant’s provided permission; [0048-049] – if tenant has appropriate permissions, the system generates a transaction for the change <i.e., determines to allow the user to perform the operation>): 
allowing, by the processing system, the user to perform the operation  ([0046-047] – system determines whether to grant the user permission based on their provided permission; [0048-049] – if tenant has appropriate permissions, the system generates a transaction for the change <i.e., determines to allow the user to perform the operation>); 
generating, by the processing system, a new state change event record corresponding to the operation ([0048-051] – if tenant has appropriate permissions, the system generates a transaction/object proposal for the change <i.e., generates a state change record>), the new state change event record indicating the operation that was performed, a user identifier of the user, a timestamp, and a previous cryptographic hash that indicates a previously generated state change event record ([0049-051], [0003] –  a transaction object proposed to be stored in the blockchain comprises a previous hash of the immediately preceding block, the object/object changes, and a timestamp; [0053] – the user’s public key <i.e., a user identifier of the user> also used in the transaction object, to determine where the transaction object originated from); 
generating, by the processing system, a new block based on the new state change event record using the hash function ([0053] – signatures are added to the proposed transaction object; [0023] and [0058-059]  – upon consensus approval to modify the blockchain, the transaction object is committed to the blockchain as a block); and  931083 Page 56 of 59 
transmitting, by the processing system, the new block to the plurality of node computing devices, wherein at least a subset of the plurality computing nodes add the new block to the cryptographic ledger in response to verifying the new block ([0060] and [0023] – the approved/committed block is transmitted to peer nodes on the blockchain, wherein the peer nodes update their respective cryptographic ledgers; [0056] – the block may only be committed to the blockchains upon receiving consensus approval from the computing nodes).
While Padmanabhan teaches a receiving a request for permission to perform an operation with respect to the deal from a remote computing device (see, e.g., [0046]), and determining whether to grant a user the right to perform an action on the blockchain (see, e.g., [0047]), Padmanabhan appears to fail to specifically disclose determining, by the processing system, a cryptographic hash of the operation specific permission key using a hash function; transmitting, by the processing system, the cryptographic hash to a plurality of node computing device, wherein each node computing device stores at least a portion of the cryptographic ledger, and wherein the cryptographic ledger in part stores cryptographic hashes of operation specific permission keys that indicate permissions granted to respective users associated with the deal; receiving, by the processing system, zero or more verification votes of the cryptographic hash from zero or more respective node computing devices of the plurality of node computing devices. 
	However, Fujimura teaches a blockchain system for receiving permission requests to perform an operation with content (see, e.g., abstract, [0042], [0065]), such as editing the content (see, e.g., [0030]), comprising determining, by the processing system, a cryptographic hash of the operation specific permission key using a hash function ([0042] – a permission request unit transmits a permission request to the blockchain; [0043] – the permission request includes the public key identifying the user, as well as other permission request information; [0047-048] – a hash is taken of the public key, and the request is submitted to the blockchain); 
transmitting, by the processing system, the cryptographic hash to a plurality of node computing device ([0047-048] – a hash is taken of the public key, and a request comprising the hash is submitted to the blockchain and received by terminals on the blockchain), wherein each node computing device stores at least a portion of the cryptographic ledger ([0032] and [0061] – the blockchain terminals each store the blockchain), and wherein the cryptographic ledger in part stores cryptographic hashes of operation specific permission keys that indicate permissions granted to respective users associated with the deal ([0047-048] and [0008] – user permissions are based on the public key included in the blockchain request block. The blockchain receives and stores the blocks <i.e., permission keys stored on the ledger>; [0030] – permissions granted based on the keys include, e.g., permission to edit content); 
receiving, by the processing system, zero or more verification votes of the cryptographic hash from zero or more respective node computing devices of the plurality of node computing devices ([0050-051] and [0061] – when the request block is submitted to the blockchain, the permission verification unit verifies the electronic signature in the block. Verification results are transmitted through the blockchain <i.e., the block, and hashes therein, are approved or denied by the terminals>; [0047-048] – electronic signature in the block comprises an encrypted hash of the public key;).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Padmanabhan with the teachings of Fujimura, comprising determining, by the processing system, a cryptographic hash of the operation specific permission key using a hash function; transmitting, by the processing system, the cryptographic hash to a plurality of node computing device, wherein each node computing device stores at least a portion of the cryptographic ledger, and wherein the cryptographic ledger in part stores cryptographic hashes of operation specific permission keys that indicate permissions granted to respective users associated with the deal; receiving, by the processing system, zero or more verification votes of the cryptographic hash from zero or more respective node computing devices of the plurality of node computing devices; so that independent rights holders may enforce access control in a blockchain (see, e.g., Fujimura at [0068] and [0030]).

Regarding claim 2, the combination of Padmanabhan and Fujimura teach the method of claim 1, wherein verifying the new block is based on confirming the previous cryptographic hash (Padmanabhan at [0003] and [0056] – blocks are linked to a previous block by including a previous block cryptographic hash, and new blocks must be verified via consensus based on the current and previous blocks; see also, e.g., Fujirmura at [0045] and [0050] confirming the previous cryptographic hash).  

Regarding claim 3, the combination of Padmanabhan and Fujimura teach the method of claim 1, wherein the request to perform an operation is a request to one of upload a new document, view a previously uploaded document, download a previously uploaded document, amend a previously uploaded document, or delete a previously uploaded document (Padmanabhan at [0030] and [0044] – request is received to modify/add a record in a blockchain, e.g., the request might be to modify a lab report <i.e., amend a previously uploaded document>).  

Regarding claim 5, the combination of Padmanabhan and Fujimura teach the method of claim 1, wherein the cryptographic ledger provides an encrypted log of all operations performed with respect to the deal on the deal room (Padmanabhan at [0029-030] – each alteration to a record is stored onto the blockchain; [0058] – blockchain is a record of each record/change to a record made; [0022-023] – the blockchain data is encrypted to enforce permissions; see also, e.g., Fujimura at [0005] storing each transaction submitted to the blockchain on the blockchain <i.e., logging it>). 
 
Regarding claim 6, the combination of Padmanabhan and Fujimura teach the method of claim 1, wherein the cryptographic ledger is a blockchain (Padmanabhan at [0018] – cryptographic ledger is a blockchain).  

Regarding claim 7, the combination of Padmanabhan and Fujimura teach the method of claim 1, wherein each block in the cryptographic ledger is a cryptographic hash of a single respective state change event record and a respective block identifier of a previously stored block (Padmanabhan at [0003] and [0059] – blocks added to the cryptographic ledger comprise the modifications/additions <i.e., state change event record> and identify the previously stored block using a hash <i.e., respective block identifier of a previously stored block>).  

Regarding claim 9, the combination of Padmanabhan and Fujimura teach the method of claim 1, wherein the plurality of node computing devices form a federated network (Padmanabhan at [0018] – the plurality of node devices may be part of a multi-tenant computing system <i.e., form a federated network>).  

Regarding claim 10, the combination of Padmanabhan and Fujimura teach the method of claim 1, wherein the operation specific permission key is a service- specific permission key that corresponds to a service that is generated by the processing system and assigned to the user to access the system (Padmanabhan at [0018] – the system generates and assigns keys to users that determine the permissions/privileges a user hash with regards to the blockchain. E.g., modifying a document may require specific keys).
  
Regarding claim 11, the combination of Padmanabhan and Fujimura teach the method of claim 10, wherein the service-specific permission key is stored in a previously generated block in the cryptographic ledger and a copy of the previously generated block is stored by an agent executing on a computing device associated with the user (Padmanabhan at [0003] and [0068] – each peer in system executes the blockchain software <i.e., using an agent> and stores a copy of the blockchain blocks; with Fujimura at [0047-048] and [0008] – each user request includes a public key included in the blockchain request block when requesting permission to use content. The blockchain receives and stores the blocks over time <i.e., permission keys are stored in blocks the ledger>).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Padmanabhan and Fujimura with the teachings of Fujimura, wherein the service-specific permission key is stored in a previously generated block in the cryptographic ledger and a copy of the previously generated block is stored by an agent executing on a computing device associated with the user, so that each user may authenticate transaction history stored in the blockchain (see, e.g., Padmanabhan at [0003], with Fujimura at [0068] and [0030]).

	Regarding claim 12, the combination of Padmanabhan and Fujimura teach the method of claim 1, wherein the number of verification votes received by the processing system comprises one or more verification votes (Fujimura at [0050-051] and [0061] – when the request block is submitted to the blockchain, the permission verification unit provides a verification determination the electronic signature in the block <i.e., votes valid or not>. Verification results are transmitted through the blockchain <i.e., the block, and hashes therein, are also approved or denied by the other terminals>; [0047-048] – electronic signature in the block comprises an encrypted hash of the public key;).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Padmanabhan with the teachings of Fujimura, comprising wherein the number of verification votes received by the processing system comprises one or more verification votes; so that independent rights holders may enforce access control in a blockchain (see, e.g., Fujimura at [0068] and [0030]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan in view of Fujimura, further in view of Pack et al. (US20190068615, Hereinafter “Pack”).
Regarding claim 4, the combination of Padmanabhan and Fujimura teach the method of claim 1. The combination of Padmanabhan and Fujimura appear to fail to specifically teach wherein the request to perform an operation is a request to one of provide a new user with access to the deal room, provide a specific permission to the new user with respect to a document, and revoke a specific permission from a previously added user.  
However, Pack teaches a blockchain system for collaborating on documents in a workspace (see abstract), wherein each action/request taken with regards to the workspace is recorded in the blockchain (see, e.g., [0024]), wherein the request to perform an operation is a request to one of provide a new user with access to the deal room, provide a specific permission to the new user with respect to a document, and revoke a specific permission from a previously added user ([0024] and [0056-058] – actions and requests recorded in the blockchain include adding members, adding files, removing members, editing files, etc.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Padmanabhan and Fujimura with the teachings of Pack, wherein the request to perform an operation is a request to one of provide a new user with access to the deal room, provide a specific permission to the new user with respect to a document, and revoke a specific permission from a previously added user, so that new users may make contributions to documents in the workspace (see, e.g., Pack at [0056-058]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan in view of Fujimura, further in view of Sawtooth 1.0.5 Documentation (NPL: “Building and Submitting Transactions” and “Transactions and Batches”; May 2, 2017; Hereinafter “Sawtooth”)
Regarding claim 8, the combination of Padmanabhan and Fujimura teach the method of claim 7. While the combination of Padmanabhan and Fujimura teach building a block based on a state change event (see, e.g., Padmanabhan at [0003] and [0059]), the combination of Padmanabhan at Fujimura appear to fail to specifically teach wherein each block in the cryptographic ledger is a cryptographic hash of a plurality of respective state change event records and a respective block identifier of a previously stored block.  
However, Sawtooth teaches a blockchain system for recording state changes onto a blockchain (see, e.g., Sawtooth at “Building and Submitting Transactions”, pg. 2) wherein each block in the cryptographic ledger is a cryptographic hash of a plurality of respective state change event records and a respective block identifier of a previously stored block (pgs. 2-3, “Building and Submitting Transactions” – state changes are creates using a cryptographic hash; “Building and Submitting Transactions”, pg. 5 – a batch <i.e., block> is created a of a plurality of transactions/state changes and submitted to the blockchain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Padmanabhan and Fujimura with the teachings of Sawtooh, wherein each block in the cryptographic ledger is a cryptographic hash of a plurality of respective state change event records and a respective block identifier of a previously stored block, to ensure state changes are applied to the blockchain in a proper order (see, e.g., Sawtooth “Transactions and Batches”, pg. 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ansari et al. (US20170220815) teaches a system for performing operations on a shared document in a blockchain, wherein permission to perform operations is determined based upon assigned keys (see, e.g., Ansari at abstract, [0020-022]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438